DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 10/29/2021. Claims 1-5 are presently pending and are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites that the correction control increases the possibility of enabling lane travel due to lane trace is low. Examiner is unsure if that was applicant’s intention. “and execute, when determining that the state of the vehicle is brought into the abnormal state, in addition to the lane trace control, correction control of changing a first value of a compensation control amount in accordance with a parameter indicating a travel state of the vehicle, the first value of the compensation control amount being a value which enables the travel direction of the vehicle to be changed and increases the possibility;”. The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et. al. (U.S Publication No. 2016/0152232) in view of Masuda et. al. (U.S. Publication No. 2020/0079394).
Regarding claim 1
Takahashi discloses “A vehicle travel support apparatus, comprising: a normal control module configured to execute a lane trace control of changing a turn control amount, which enables a travel direction of a vehicle to be changed, based on information on a road on which the vehicle is traveling so that the vehicle is to travel along the road;
Takahashi discloses “a correction control module configured to: determine whether a state of the vehicle is brought into an abnormal state, in which a possibility that the lane trace control enables the vehicle to travel along the road is low, during the execution of the travel support control;” (See Takahashi [0040] “The electronic control unit 10 controls the travel environment recognition system 1, the electrically-assisted power steering 2, and the hydraulic brake unit 3 in accordance with detection values of the vehicle motion detector 11. When a travel-path defining line which defines a travel path on a road recognized from an image taken by the travel environment recognition system 1 and a traveling direction of the ego vehicle (traveling-direction virtual line extending from the ego vehicle in the traveling direction, for example) intersect with each other, the electronic control unit 10 activates the electrically-assisted power steering 2 and/or the hydraulic brake unit 3, and applies the yaw moment and/or deceleration to the vehicle, to thereby carry out the vehicle attitude stabilizing control so that the traveling direction of the vehicle and a traffic lane are parallel to each other.”).
Takahashi discloses “and execute, when determining that the state of the vehicle is brought into the abnormal state, in addition to the lane trace control, correction control of changing a first value of a compensation control amount in accordance with a parameter indicating a travel state of the vehicle, the first value of the compensation control amount being a value which enables the travel direction of the vehicle to be changed and increases the possibility;” (See Takahashi [0040] “When a travel-path defining line which defines a travel path on a road recognized from an image taken by the travel environment recognition system 1 and a traveling direction of the ego vehicle (traveling-direction virtual line extending from the ego vehicle in the traveling direction, 
Takahashi discloses “and a compensation control module configured to: determine whether a predetermined finish condition of the lane trace control is satisfied during the execution of the correction control;” (See Takahashi [0049] “The activation necessity judgment unit 26 makes a judgment on the basis of the intersect time as to whether the activation of the vehicle attitude stabilizing control is necessary, that is, whether control intervention by the vehicle attitude stabilizing control should be carried out. More specifically, a judgment is made as to whether the intersect time is equal to or longer than predetermined time. If the intersect time is equal to or longer than the predetermined time, it is judged that safety is secured, that there is no need for control 
Takahashi discloses “and execute compensation control after a time point at which the predetermined finish condition is satisfied, the compensation control involving changing a second value of the compensation control amount in accordance with the parameter indicating the travel state of the vehicle,” (See Takahashi [0104] “The evaluation function Ho(t) represents the yaw moment control amount which should be imparted according to difference between the turning condition [A{(dφ/dt)/V}(t)] of the ego vehicle and the condition of the actual travel-path defining line. If the evaluation function Ho(t) indicates a large positive value while the vehicle is turning right, it is necessary to apply a left yaw moment. It is then required to apply a braking force to the left wheel or execute steering torque control which facilitates a left turn. If the evaluation function Ho(t) indicates a negative value with a large absolute value while the vehicle is turning left, it is necessary to apply a right yaw moment. It is therefore required to apply a braking force to the right wheel or execute steering torque control which facilitates a right turn.”).
Takahashi discloses “and the second value of the compensation control amount being a value which enables the travel direction of the vehicle to be changed and facilitates traveling of the vehicle along the road when a driver of the vehicle performs a steering operation so that the vehicle is to travel along the road,” (See Takahashi [0105] “Using the evaluation function Ho(t) eliminates the feeling of strangeness because the 
Takahashi discloses “wherein the compensation control module is configured to change the second value of the compensation control amount so that the second value has a value for generating, in the vehicle, a turn motion in the same direction as a direction of a turn motion generated in the vehicle by the first value of the compensation control amount determined by the correction control module on an assumption that the correction control is continued after the time point at which the predetermined finish condition is satisfied, and so that a magnitude of the second value is smaller than a magnitude of the first value.” (See Takahashi [0107] “According to the Embodiment 1, the yaw moment control amount is imparted according to the evaluation function Ho(t) based on difference between the curvature (1/r) indicative of a current turning state of the vehicle and the formed angle θ. For that reason, it is output such a control amount that the vehicle immediately becomes parallel to the travel-path defining line before the vehicle actually reaches the travel-path defining line, regardless of distance to the travel-path defining line (regardless of the intersect time). This enables highly safe control. Furthermore, since the control amount is computed using the relationship between the curvature and the formed angle θ, when control is not required as in a situation where the vehicle travels along the travel-path defining line, the vehicle 
Takahashi discloses all of the elements of claim 1 except “and based upon the determination that the predetermined finish condition is satisfied, stop both the lane trace control and the correction control”.
Masuda discloses “and based upon the determination that the predetermined finish condition is satisfied, stop both the lane trace control and the correction control” (See Masuda [0018] “If it is detected that there is a malfunction in the first sensor during control of the autonomous driving of the vehicle, the autonomous driving control section executes emergency autonomous driving until a predetermined condition is satisfied while changing, based on the determined travelling condition, a driving manner of the emergency autonomous driving as compared with a driving manner of the autonomous driving executed before no malfunctions are detected in the first sensor. After the autonomous driving is terminated, the autonomous driving assistance device being configured to selectively execute one of: causing the autonomous driving control section to stop the vehicle; and causing the manual driving control section to control the manual driving.” Masuda discloses that the autonomous driving includes lane deviation suppression control, see [0038] “The lane departure suppression control section 45 controls to suppress the departure of the own vehicle from the travelling lane. More specifically, the lane departure suppression control section 45 operates the steering wheel 205 to maintain travelling in the lane in which the vehicle is travelling, so that departure from the lane in which the vehicle is travelling to another lane is suppressed.” Emergency autonomous driving is ended after a predetermined time elapses, see Fig. 2 Char. S115-S120. Also see Takahashi for lane centering [0040] “The “travel-path defining 
Takahashi and Masuda are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Takahashi to incorporate the teachings of Masuda and employ a method of stopping lane trace control and correction control after correcting a travel deviation due to some abnormality. Doing so is a known method in the art for transitioning control of a vehicle to semi-autonomous steering during a lane centering event, advantageously as it allows for a smooth transition of control of a vehicle to an operator, by correcting for an abnormal deviation first and then adjusting a control parameter when the control of the vehicle transitions to a manual operation, thus improving comfort of an operator.
Regarding claim 2
Takahashi modified discloses “The vehicle travel support apparatus according to claim 1, wherein the normal control module is configured to use a control amount corresponding to a steering torque of the vehicle as the turn control amount, wherein the correction control module is configured to use a control amount corresponding to a steering torque for correcting the turn control amount as the compensation control amount and wherein the compensation control module is configured to use a control amount corresponding to the steering torque of the vehicle as the compensation control amount.” (See Takahashi [0036] “The electrically-assisted power steering 2 calculates an assist torque on the basis of a command according to a driver steering torque and a 
Regarding claim 3
Takahashi modified discloses “The vehicle travel support apparatus according to claim 1, wherein the normal control module is configured to determine a target travel line based on at least the information on the road, and change the turn control amount so that the vehicle is to travel along the target travel line, and wherein the correction control module is configured to determine that the state of the vehicle is brought into the abnormal state when a state in which a magnitude of a distance between the vehicle and the target travel line is equal to or larger than a first threshold value has continued for a first period threshold value or longer.” (See Takahashi [0006] “To accomplish the above object, the invention recognizes a travel-path defining line of a travel path from information about an area located in a traveling direction of an ego vehicle, recognizes a traveling-direction virtual line extending from the ego vehicle in the traveling direction, 
Regarding claim 5
Takahashi modified discloses “The vehicle travel support apparatus according to claim 3, wherein the correction control module is configured to use the distance between the vehicle and the target travel line as the parameter indicating the travel state,” (See Takahashi [0168] “According to the vehicle system, the travel-path defining line recognition unit 22 is a stereo camera configured to measure distance by using disparity created when the plurality of cameras 310a and 310b take an image of the same object.”). 
Takahashi modified discloses “and wherein the compensation control module is configured to employ a product of the first value of the compensation control amount calculated by the correction control module and a positive gain smaller than 1, as the second value of the compensation control amount.” (See Takahashi [0116] “Step S108 makes a judgment as to whether a value obtained by multiplying the evaluation function Ho(t) by minus (the evaluation function Ho(t) is a negative value and turns into a positive value if being multiplied by minus) is larger than the predetermined value δ. If the value is larger, the routine moves to Step S109. If the value is smaller than the predetermined value δ, the routine proceeds to Step S110.” Takahashi discloses calculating a control amount from the evaluation function as the control amount when there is a positive gain over the predetermined value).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et. al. (U.S Publication No. 2016/0152232) in view of Masuda et. al. (U.S. Publication No. 2020/0079394) in further view of Katayama et. al. (U.S. Publication No. 2019/0071081).
Regarding claim 4
Takahashi modified discloses all of the elements of claim 3 and further discloses all of the elements of the claimed invention except “The vehicle travel support apparatus according to claim 3, wherein the compensation control module is configured to determine that the predetermined finish condition is satisfied when a state in which the magnitude of the distance between the vehicle and the target travel line is not equal to or smaller than a second threshold value, which is smaller than the first threshold value, has continued since a start time point of the correction control for a second period threshold value or longer.”
Katayama discloses “The vehicle travel support apparatus according to claim 3, wherein the compensation control module is configured to determine that the predetermined finish condition is satisfied when a state in which the magnitude of the distance between the vehicle and the target travel line is not equal to or smaller than a second threshold value, which is smaller than the first threshold value, has continued since a start time point of the correction control for a second period threshold value or longer.” (See Katayama [0088]-[0089] “Since the distance d is equal to or less than the second distance threshold value D2, the lane deviation suppression control unit 116 causes the display device 22 to display that the subject vehicle M itself approaches the adjacent vehicle V.sub.RS as an image ((MID display) in FIG. 11), and outputs the reaction force to the steering wheel 44 ((STR support) in FIG. 11) as the lane deviation suppression control. At a time t3, the subject vehicle M returns to the subject lane as a result of the lane deviation suppression control. In this case, at a time at which a predetermined time has elapsed since the subject vehicle M returns to the subject lane, or a time at which the subject vehicle M has traveled a predetermined distance (a time t4 in FIG. 11), the rear side collision suppression support control unit 110 ends the driving support control such as output control of an alarm or the lane deviation suppression control.”).
Takahashi and Katayama are analogous art because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date to modify Takahashi to incorporate the teachings of Katayama and employ the detection the distance from a lane line as finishing conditions after correcting a lane deviation. Doing so is a known method in the art for transitioning control of a vehicle to semi-autonomous steering during a lane keep event, advantageously provided to provide stabilization confirmation prior to executing a handover to a vehicle operator, thus improving a feeling of comfort.
Response to Arguments
Applicant’s arguments with respect to claim 1 filed 09/29/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664